McGINLEY, Judge,
dissenting.
I respectfully dissent from the majority’s decision denying unemployment compensation benefits to claimant. Section 402(b) of the Law, 43 P.S. § 802(b), provides that an employee is ineligible for benefits for any week in which unemployment is due to the employee’s voluntary separation from work without cause of a necessitous and compelling nature. In the present matter there is no dispute that claimant voluntarily quit her employment without cause of a necessitous and compelling nature prior to the expiration of her work. Nor is it contested that the referee correctly determined claimant to be ineligible for benefits under Section 402(b) of the Law for the period of April 30, 1992, through May 28,1992. The crux of this case however, is whether claimant continues to be ineligible for benefits after May 28, 1992, the expiration of her employment agreement.
Finding that after May 28, 1992, claimant was unemployed through no fault of her own and was able and available for suitable work pursuant to Section 401(d)(1) of the Law,1 43 P.S. 801(d)(1), the referee determined that claimant was not disqualified from receiving benefits. Employer contends that the referee’s application of Section 401 effectively emasculates the voluntary quit disqualification of Section 402(b) of the Law. I disagree. Here, it is uncontested that claimant’s employment was of a limited duration. Granted that claimant quit a month before her employment was to end, nonetheless, claimant was to be unemployed through no fault of her own on May 28, 1992. Referee’s Decision at T, Finding of Fact No. 4.
The majority concludes that 34 Pa.Code § 65.62(b) and Winterle do not support the board’s determination of eligibility. Again, I disagree. When construing the Law and determining a claimant’s eligibility for benefits, “an unemployed worker can be denied benefits only by explicit language in the [Law] which clearly and plainly excluded that worker from its coverage.” Katz v. Unemployment Compensation Board of Review, 115 Pa.Commonwealth Ct. 424, 429, 540 A.2d 624, 626 (1988) (quoting Penn Hills School District v. Unemployment Compensation Board of Review, 496 Pa. 620, 625, 437 A.2d 1213, 1215 (1981)). Because 34 Pa.Code § 65.62(b) supports the board’s position that ineligibility under 402(b) of the Law should be temporary when a claimant’s former position is not permanent, I believe we cannot hold that the Law “clearly and plainly” disqualifies claimant from coverage.
Accordingly, I would affirm the board’s decision finding claimant eligible for benefits.

. Section 401(d)(1) of the Law provides that compensation shall be payable to an employee ' who is unemployed and is able and available for suitable work.